                                                            JS-6


 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11   DAMONE DANIEL,                        ) Case No. 2:18-cv-08078-VAP (JDE)
                                           )
12                    Plaintiff,           )
                                           ) JUDGMENT
13                     v.                  )
                                           )
     CITY OF BURBANK, et al.,              )
14                                         )
                                           )
15                    Defendants.          )
                                           )
16
17
           Pursuant to the Order Accepting Findings and Recommendations of the
18
     United States Magistrate Judge,
19
           IT IS HEREBY ADJUDGED that this action is dismissed without
20
     prejudice.
21
22
23   Dated: April 30, 2019

24                                           VIRGINIA A. PHILLIPS
25                                           Chief United States District Judge
26
27
28
